

Exhibit 10.2
MYOVANT SCIENCES, INC.

EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of July 24, 2017
by and between Juan Camilo Arjona Ferreira, M.D. (the “Executive”), and Myovant
Sciences, Inc. (the “Company”).
RECITALS
A.    The Company desires the association and services of the Executive and his
skills, abilities, background and knowledge, and is willing to engage the
Executive’s services on the terms and conditions set forth in this Agreement.
B.    The Executive desires to be in the employ of the Company, and is willing
to accept such employment on the terms and conditions set forth in this
Agreement.
C.    This Agreement supersedes any and all prior and contemporaneous oral or
written employment agreements or arrangements between the Executive and the
Company or any predecessor thereof.
AGREEMENT
In consideration of the foregoing, the parties agree as follows:
1.EMPLOYMENT BY THE COMPANY.
1.1    Position; Duties. Subject to the terms and conditions of this Agreement,
the Executive shall hold the position of Chief Medical Officer. In this
position, the Executive will have the duties and authorities normally associated
with a Chief Medical Officer of a company. The Executive will report to, and be
subject to the direction of, the Company’s President and Chief Executive
Officer. The Executive shall devote the Executive’s full business energies,
interest, abilities and productive time to the proper and efficient performance
of the Executive’s duties under this Agreement; provided, however, that the
Executive may devote reasonable periods of time to (a) serving on the board of
directors of other corporations subject to the prior approval of the Company’s
Board of Directors (the “Board”), and (b) engaging in charitable or community
service activities, so long as none of the foregoing additional activities
materially interfere with the Executive’s duties under this Agreement.


1.

--------------------------------------------------------------------------------




1.2    Relationship With Parent. It is understood and agreed that the
Executive’s duties may include providing services to or for the benefit of the
Company’s affiliates, including, but not limited to, Myovant Sciences Ltd. (the
“Parent”), provided that the Executive agrees that he will not provide any
services from within the United States for the Parent or any affiliate of the
Parent that is organized in a jurisdiction outside the United States. In
addition, the Executive shall be deemed an officer or executive officer of the
Parent, if at all, solely for purposes of the requirements applicable to the
Parent as a registrant with the U.S. Securities and Exchange Commission. The
Executive will not become an employee of the Parent, and the Executive’s
activities as an officer or executive officer of the Parent shall be strictly
ministerial and shall not involve conducting any of the Parent’s business
activities from within the United States, including day-to-day management or
other operational activities of the Parent.
1.3    Location of Employment. The Executive shall work primarily from the
Company’s principal base of operations, which is currently in California. The
Executive understands that his duties may require periodic business travel.
1.4    Policies and Procedures. The employment relationship between the parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or the Board. In the event that the terms of this
Agreement differ from or are in conflict with the Company’s policies or
practices, this Agreement shall govern and control.
1.5    Exclusive Employment; Agreement not to Participate in Company’s
Competitors. Subject to Sections 1.1 and 1.2 above, except with the prior
written consent of the Board, the Executive will not during his employment with
the Company undertake or engage in any other employment, occupation or business
enterprise. During the Executive’s employment, the Executive agrees not to
acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by the Executive to be adverse or antagonistic to
the Company, its business or its prospects, financial or otherwise, or in any
company, person or entity that is, directly or indirectly, in competition with
the business of the Company. Ownership by the Executive of professionally
managed funds over which the Executive does not have control or discretion in
investment decisions or an investment representing less than two percent (2%) of
the outstanding shares of capital stock of any corporation with one or more
classes of its capital stock listed or publicly traded on a national securities
exchange or in the over-the-counter market shall not constitute a breach of this
Section.
1.6    Start Date. The Executive’s employment with the Company is commencing as
of the date of this Agreement (the “Start Date”).


2.



--------------------------------------------------------------------------------




2.    AT-WILL EMPLOYMENT.
The Executive’s employment relationship with the Company is, and shall at all
times remain, at-will. This means that either the Executive or the Company may
terminate the employment relationship at any time, for any reason or for no
reason, with or without Cause (as defined below) or advance notice; provided,
however, however, the Executive must provide the Company at least three (3)
months’ advance written notice of the Executive’s intention to resign from
employment (except for a resignation for Good Reason, in which case such
procedure shall be governed by the terms set forth in the definition of Good
Reason) and the Company shall provide the Executive three (3) months’ advance
written notice in the event of a termination of the Executive’s employment by
the Company without Cause.
3.    COMPENSATION AND BENEFITS.
3.1    Salary. The Company shall pay the Executive a base salary at the
annualized rate of $408,000 (the “Base Salary”), less payroll deductions and all
required withholdings, payable in regular periodic payments in accordance with
the Company’s normal payroll practices. The Base Salary shall be prorated for
any partial year of employment on the basis of a 365-day year. The Base Salary
shall be subject to periodic review and may be increased from time to time in
the Board’s discretion.
3.2    Sign-on Advance. The Company shall pay the Executive a sign-on advance in
two lump sum payments totaling $100,000, together with a tax gross-up payment
representing additional compensation in an amount intended to offset, on an
after-tax basis, the Executive’s income taxes payable in respect of such advance
(collectively, the “Sign-on Advance”). The first payment of $50,000 will be paid
within thirty (30) days after the Start Date, and the second payment of $50,000
will be paid six months after the Start Date. Should the Executive’s employment
terminate for any reason, voluntarily or involuntarily, prior to the first
anniversary of the Start Date, the Executive shall be required to repay the
Sign-on Advance.


3.



--------------------------------------------------------------------------------




3.3    Annual Performance Bonus. Each fiscal year, the Executive will be
eligible to earn an annual discretionary cash bonus (the “Annual Performance
Bonus”) with a target equal to 45% of the Executive’s Base Salary, based on the
Board’s assessment of the Executive’s individual performance and overall Company
performance. In order to earn and receive the Annual Performance Bonus, the
Executive must remain employed by the Company through and including the last day
of the fiscal year to which the Performance Bonus relates. The Annual
Performance Bonus, if any, will be paid no later than thirty (30) days following
the end of that fiscal year. The Company’s fiscal year currently ends on March
31st. The Annual Performance Bonus payable, if any, shall be prorated for the
initial year of employment (on the basis of a 365-day year) or prorated if the
Company’s review or assessment of the Executive’s performance covers a period
that is less than a full fiscal year. The determination of whether the Executive
has earned a bonus and the amount thereof shall be determined by the Board or a
committee thereof in its sole discretion. The Board or a committee thereof
reserves the right to modify the bonus criteria from year to year.
3.4    Equity.
(a)    Subject to the terms of the Parent’s 2016 Equity Incentive Plan (the
“Plan”) and approval of the grant by the Parent’s board of directors (the
“Parent Board”) or a committee thereof, the Executive will be granted an option
to purchase up to 260,000 shares of the Parent’s common stock (the “Initial
Option”). The Initial Option shall: (i) have an exercise price equal to the
closing price of the Parent’s common stock on the New York Stock Exchange on the
grant date; (ii) be subject to a four (4)-year vesting period, with 25% of the
Initial Option shares vesting on the first anniversary of the grant date and
quarterly vesting thereafter, as well as any other terms contained in the grant
agreements; and (iii) expire and cease to be exercisable on the ten (10)-year
anniversary of the grant date. Under the Company’s current grant date policy,
option grants are effective on the 15th (or next business day) of the month next
following the later of the date of approval of the option grant or the
optionee’s commencement of employment. The Initial Option will be governed by
the Plan and other documents issued in connection with the grant.
(b)    Subject and subsequent to the approval of the Board, the Executive will
be granted 10,000 restricted stock units (the “Initial RSUs”) of the Parent to
be issued under the Plan. The Initial RSUs shall be subject to a 4-year vesting
period, with 25% of the Initial RSUs vesting after approximately one year and
approximately quarterly vesting thereafter, as well as any other terms contained
in the grant agreement.
(c)    In addition, the Executive will be eligible to receive additional
discretionary annual equity incentive grants that will vest over a four (4)-year
vesting period in amounts commensurate with the Executive’s position as Chief
Medical Officer (the “Annual Equity Grants”). The Annual Equity Grants will be
based upon meeting Company performance metrics to be mutually agreed upon in
writing annually.


4.



--------------------------------------------------------------------------------




3.5    Benefits and Insurance. The Executive shall, in accordance with Company
policy and the terms of the applicable plan documents, be eligible to
participate in benefits under any benefit plan or arrangement that may be in
effect from time to time and made available to similarly situated Company
executives (including, but not limited to, being named as an officer for
purposes of the Company’s Directors & Officers insurance policy). In particular,
the Executive shall be entitled to vacation each year, in addition to sick leave
and observed holidays, in accordance with the policies and practices of the
Company. Vacation may be taken at such times and intervals as the Executive
shall determine, subject to the business needs of the Company. The Company
reserves the right to modify, add or eliminate benefits from time to time.
3.6    Expense Reimbursements. The Company will reimburse the Executive for all
reasonable business expenses that the Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies.
Reimbursement will be made as soon as practicable following receipt from the
Executive of reasonable documentation supporting said expenses.
3.7    Relocation. Within twelve (12) months after the Start Date, the Executive
will be eligible to receive a relocation package to assist in his relocation to
the Company’s California office location. This relocation package will include
transportation of the Executive and his family to San Francisco, as well as
transportation of the Executive’s household goods and up to two (2) automobiles.
The relocation package will also include one (1) house-hunting trip for the
Executive and his spouse. In addition, the Executive will be eligible to receive
up to three months of temporary housing.
4.    PROPRIETARY INFORMATION OBLIGATIONS.
As a condition of employment, the Executive agrees to execute and abide by the
Company’s Employee Non-Disclosure and Inventions Assignment Agreement (“NDA”).


5.



--------------------------------------------------------------------------------




5.    TERMINATION OF EMPLOYMENT.
5.1    Termination Without Cause Or Resignation For Good Reason.

If the Executive’s employment with the Company is terminated without Cause or
the Executive resigns for Good Reason, then the Company shall pay the Executive
any earned but unpaid Base Salary accrued through the date of termination, at
the rates then in effect, less standard deductions and withholdings. In
addition, if the Executive furnishes to the Company an executed waiver and
release of claims in a form to be provided by the Company, which may include an
obligation for the Executive to provide reasonable transition assistance (the
“Release”) that is nonrevocable prior to the Release Date, and if the Executive
allows the Release to become effective in accordance with its terms, then the
Executive shall receive the following benefits:
(a)    The Company shall pay the Executive an amount equal to one times (1x) the
sum of (i) the Executive’s then current Base Salary and (ii) the Executive’s
Annual Performance Bonus in respect of the fiscal year in which the termination
of employment occurs, at target level. Said amount shall be paid to the
Executive in a single lump sum within ten (10) days following the Release Date
and will be subject to required withholding;
(b)    If the Executive is eligible for and timely elects COBRA continuation
coverage, the Company will reimburse COBRA premiums for the first twelve (12)
months of COBRA coverage; provided, however, that if the Executive ceases to be
eligible for COBRA or becomes eligible to enroll in the group health insurance
plan of another employer, the Executive will immediately notify the Company and
the Company’s obligation to provide the COBRA premium benefits shall immediately
cease. Further, notwithstanding the foregoing, if at any time the Company
determines, in its sole discretion, that it cannot provide the COBRA premium
benefits without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then in lieu of paying COBRA premiums on the Executive’s behalf,
the Company will pay the Executive on a monthly basis a fully taxable cash
payment equal to the COBRA premium for that month, subject to applicable tax
withholding. This payment may be, but need not be, used by Executive to pay for
COBRA premiums; and


6.



--------------------------------------------------------------------------------




(c)    The Executive shall be eligible to become fully vested in 25% of the
Executive’s then unvested and outstanding equity awards, including the
Executive’s then remaining unvested portion of the Initial Option, the Initial
RSUs and any Annual Equity Grants or other equity grants awarded. However, if
the termination without Cause or resignation for Good Reason occurs on or before
the eighteen (18)-month anniversary of a Change of Control (but not before a
Change of Control), then the Executive shall be eligible to become fully vested
in 100% of the Executive’s then unvested and outstanding equity awards,
including the Executive’s then remaining unvested portion of the Initial Option,
the Initial RSUs and any Annual Equity Grants or other equity grants awarded.
5.2    Other Termination. If the Executive resigns his employment at any time
without Good Reason or the Executive’s employment is terminated by the Company
at any time for Cause or due to death or Disability, the Company shall pay the
Executive (or his estate) any Base Salary accrued through the date of such
resignation or termination, at the rates then in effect, less standard
deductions and withholdings. In addition, in the event of a termination due to
death or Disability, the Executive (or his estate) will be paid an amount equal
to the Executive’s target Performance Bonus amount for the fiscal year in which
such resignation or termination occurs prorated to the date of such resignation
or termination. The Company shall thereafter have no further obligations to the
Executive, except as may otherwise be required by law.
5.3    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(a)    “Cause” shall mean the occurrence of any of the following, the
Executive’s: (i) conviction of any felony or any crime involving moral turpitude
or dishonesty, (ii) participation in a fraud against the Company, (iii) willful
and material breach of the Executive’s duties and obligations under this
Agreement or any other agreement between the Executive and the Company or its
affiliates that has not been cured (if curable) within thirty (30) days after
receiving written notice from the Board of such breach, (iv) intentional and
material damage to the Company’s property, or (v) violation of any law, rule or
regulation (collectively, “Law”) relating in any way to the business or
activities of the Company or its subsidiaries or affiliates, or other Law that
is violated during the course of the Executive’s performance of services
hereunder that results in the Executive’s arrest, censure, or regulatory
suspension or disqualification, including, without limitation, the Generic Drug
Enforcement Act of 1992, 21 U.S.C. § 335(a), or any similar legislation
applicable in the United States or in any other country where the Company
intends to develop its activities.
(b)    “Disability” shall mean the Executive’s inability to perform his duties
and responsibilities hereunder, with or without reasonable accommodation, due to
any physical or mental illness or incapacity, which condition has continued for
a period of 180 days (including weekends and holidays) in any consecutive
365-day period.


7.



--------------------------------------------------------------------------------




(c)    “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s consent: (i) reduction of the Executive’s Base Salary as
initially set forth herein or as the same may be increased from time to time;
(ii) material reduction in the Executive’s authority, duties or
responsibilities, as compared to the Executive’s authority, duties or
responsibilities immediately prior to such reduction; (iii) failure or refusal
of a successor to the Company to materially assume the Company’s obligations
under this Agreement in the event of a Change of Control; (iv) once a principal
location of employment is selected, a change in the Executive’s principal
location of employment, resulting in an increase in the Executive’s one-way
driving distance by more than thirty (30) miles from the Executive’s then
current principal residence on file with the Company; or (v) the failure to
timely grant the Initial Option or the Initial RSUs, as described above;
provided, however, any resignation by the Executive shall only be deemed for
Good Reason pursuant to this definition if: (1) the Executive gives the Company
written notice of the Executive’s intent to terminate for Good Reason within
ninety (90) days following the first occurrence of the condition(s) that he
believes constitute(s) Good Reason, which notice shall describe such
condition(s); (2) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and (3)
the Executive voluntarily terminates his employment within thirty (30) days
following the end of the Cure Period.
(d)    A “Change of Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i)    A merger or consolidation in which the Company is a constituent party (or
a subsidiary of the Company is a constituent party and the Company issues shares
of its capital stock pursuant to such merger or consolidation), other than a
merger or consolidation in which the voting securities of the Company
outstanding immediately prior to such merger or consolidation continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation; or
(ii)    Any transaction or series of related transactions in which more than
fifty percent (50%) of the Company’s voting power is transferred, other than the
sale by the Company of stock in transactions the primary purpose of which is to
raise capital for the Company’s operations and activities; or
(iii)    A sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company.


8.



--------------------------------------------------------------------------------




Notwithstanding the foregoing definition, the term Change of Control will not
include (x) a sale of assets, merger or other transaction effected exclusively
for the purpose of changing the domicile of the Company or Parent, or (y) a
liquidation or dissolution ancillary to or in connection with an assignment for
the benefit of creditors, a bankruptcy proceeding, appointment of receiver or
similar proceeding or transaction.
5.4    “Release Date” shall mean the date that is fifty-five (55) days following
the date of the Executive’s termination.
5.5    Effect of Termination. The Executive agrees that should his employment be
terminated for any reason, he shall be deemed to have resigned from any and all
positions with the Company and the Parent, including, but not limited to, any
position he may hold on the Board or the Parent Board.


9.



--------------------------------------------------------------------------------




5.6    Section 409A Compliance.
(a)    It is intended that any benefits under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), provided under
Treasury Regulations Sections 1.409A-1(b)(4), and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulations Section 1.409A-2(b)(2)(iii)), Executive’s right to
receive any installment payments under this Agreement (whether severance
payments, if any, or otherwise) shall be treated as a right to receive a series
of separate payments and, accordingly, each installment payment hereunder shall
at all times be considered a separate and distinct payment. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean separation
from service. Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed by the Company at the time of a separation from service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i), and if
any payments or benefits that the Executive becomes entitled to under this
Agreement on account of such separation from service are deemed to be “deferred
compensation,” then to the extent delayed commencement of any portion of such
payments or benefits is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided prior to the earliest of (i) the
expiration of the six-month period measured from the date of separation from
service, (ii) the date of Executive’s death or (iii) such earlier date as
permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum, and any
remaining payments due shall be paid as otherwise provided herein. No interest
shall be due on any amounts so deferred.


10.



--------------------------------------------------------------------------------




(b)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments
shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred. The Company makes
no representation or warranty and shall have no liability to the Executive or
any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Code Section 409A but do not satisfy
an exemption from, or the conditions of, Code Section 409A.
5.7    Section 280G.
(a)    If any payment or benefit (including payments and benefits pursuant to
this Agreement) that the Executive would receive in connection with a Change of
Control or other transaction (the “Transaction”) from the Company or otherwise
(“Transaction Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Transaction Payment are paid to the
Executive, which of the following two alternative forms of payment would result
in the Executive’s receipt, on an after-tax basis, of the greater amount of the
Transaction Payment notwithstanding that all or some portion of the Transaction
Payment may be subject to the Excise Tax: (1) payment in full of the entire
amount of the Transaction Payment (a “Full Payment”), or (2) payment of only a
part of the Transaction Payment so that the Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”).
For purposes of determining whether to make a Full Payment or a Reduced Payment,
the Company shall cause to be taken into account the value of all applicable
federal, state and local income and employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes). If a Reduced Payment is made, (x) the Executive shall have no
rights to any additional payments and/or benefits constituting the Transaction
Payment, and (y) reduction in payments and/or benefits shall occur in the manner
that results in the greatest economic benefit to the Executive as determined in
this paragraph. If more than one method of reduction will result in the same
economic benefit, the portions of the Transaction Payment shall be reduced pro
rata.


11.



--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, in the event that no stock of the Company
is readily tradeable on an established securities market or otherwise (within
the meaning of Section 280G of the Code) at the time of the Change of Control of
the Company, the Company shall cause a vote of shareholders to be held to
approve the portion of the Transaction Payments that equals or exceeds three
times (3x) the Executive’s “base amount” (within the meaning of Section 280G of
the Code) (the “Excess Parachute Payments”) in accordance with Treas. Reg.
§1.280G-1, and the Executive shall cooperate with such vote of shareholders,
including the execution of any required documentation subjecting the Executive’s
entitlement to all Excess Parachute Payments to such shareholder vote. In the
event that the Company does not cause a vote of shareholder to be held to
approve all Excess Parachute Payments, the provisions set forth in Section
5.7(a) of this Agreement shall apply.
(c)    Unless the Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and the Executive as requested by the Company or the Executive. The
Executive and the Company shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.


12.



--------------------------------------------------------------------------------




6.    ARBITRATION.
Except as otherwise set forth below in connection with equitable remedies, any
dispute, claim or controversy arising out of or relating to this Agreement or
the Executive’s employment with the Company (collectively, “Disputes”),
including, without limitation, any dispute, claim or controversy concerning the
validity, enforceability, breach or termination of this Agreement, if not
resolved by the parties, shall be finally settled by arbitration in accordance
with the then-prevailing Employment Arbitration Rules and Procedures of JAMS, as
modified herein (“Rules”). The requirement to arbitrate covers all Disputes
(other than disputes which by statute are not arbitrable) including, but not
limited to, claims, demands or actions under the Age Discrimination in
Employment Act (including Older Workers Benefit Protection Act); Americans with
Disabilities Act; Civil Rights Act of 1866; Civil Rights Act of 1991; Employee
Retirement Income Security Act of 1974; Equal Pay Act; Family and Medical Leave
Act of 1993; Title VII of the Civil Rights Act of 1964; Fair Labor Standards
Act; Fair Employment and Housing Act; any other provision of the California
Labor, Government or Civil Code; IWC Wage Orders; and any other law, ordinance
or regulation regarding discrimination or harassment or any terms or conditions
of employment. There shall be one arbitrator who shall be jointly selected by
the parties. If the parties have not jointly agreed upon an arbitrator within
twenty (20) calendar days of respondent’s receipt of claimant’s notice of
intention to arbitrate, either party may request JAMS to furnish the parties
with a list of names from which the parties shall jointly select an arbitrator.
If the parties have not agreed upon an arbitrator within ten (10) calendar days
of the transmittal date of such list, then each party shall have an additional
five (5) calendar days in which to strike any names objected to, number the
remaining names in order of preference, and return the list to JAMS, which shall
then select an arbitrator in accordance with the Rules. The place of arbitration
shall be San Francisco, California. By agreeing to arbitration, the parties
hereto do not intend to deprive any court of its jurisdiction to issue a
pre-arbitral injunction, including, without limitation, with respect to the NDA.
The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§
1-16. Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. Discovery shall be permitted in the arbitration as
provided by Section 1283.05 of the California Code of Civil Procedure. The
Company shall pay all administrative fees of JAMS in excess of $435 (a typical
filing fee in court) and the arbitrator’s fees and expenses. Each party shall
bear its or his own costs and expenses (including attorney’s fees) in any such
arbitration and the arbitrator shall have no power to award costs and attorney’s
fees except as provided by statute or by separate written agreement between the
parties. In the event any portion of this arbitration provision is found
unenforceable by a court of competent jurisdiction, such portion shall become
null and void leaving the remainder of this arbitration provision in full force
and effect. The parties agree that all information regarding the arbitration,
including any settlement thereof, shall not be disclosed by the parties hereto,
except as otherwise required by applicable law.


13.



--------------------------------------------------------------------------------




7.    GENERAL PROVISIONS.
7.1    Representations and Warranties. The Executive represents and warrants
that the Executive is not restricted or prohibited, contractually or otherwise,
from entering into and performing each of the terms and covenants contained in
this Agreement, and that the Executive’s execution and performance of this
Agreement will not violate or breach any other agreements between the Executive
and any other person or entity. In addition, the Executive represents and
warrants that the Executive is not debarred and has not received notice of any
action or threat with respect to debarment under the provisions of the Generic
Drug Enforcement Act of 1992, 21 U.S.C. § 335(a) or any similar legislation
applicable in the United States or in any other country where the Company
intends to develop its activities. The Executive understands and agrees that
this Agreement is contingent on the Executive’s submission of satisfactory proof
of identity and legal authorization to work in the United States, as well as
verification of auditor independence.
7.2    Advertising Waiver. The Executive agrees to permit the Company, and
persons or other organizations authorized by the Company, to use, publish and
distribute advertising or sales promotional literature concerning the products
and/or services of the Company in which the Executive’s name and/or pictures of
the Executive appear. The Executive hereby waives and releases any claim or
right the Executive may otherwise have arising out of such use, publication or
distribution.
7.3    Miscellaneous. This Agreement, along with the NDA and any applicable
equity awards that have been granted, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Executive and the
Company with regard to its subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both the Executive and a duly authorized officer or member of
the Board. This Agreement will bind the heirs, personal representatives,
successors and assigns of both the Executive and the Company, and inure to the
benefit of both the Executive and the Company, and to his and its heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California as applied to contracts made and to be performed
entirely within California. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.


14.



--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


MYOVANT SCIENCES, INC.


By: /s/ Lynn Seely
Lynn Seely, M.D.
President and Chief Executive Officer
 







Accepted and Agreed:
/s/ Juan Camilo Arjona Ferreira
Juan Camilo Arjona Ferreira, M.D.





15.